Citation Nr: 0124653	
Decision Date: 10/15/01    Archive Date: 10/23/01

DOCKET NO.  00-09 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a right eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from July to November 
1944.  This matter comes to the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Reno Regional Office (RO), which 
denied service connection for a right eye disability.


FINDING OF FACT

The totality of the evidence of record indicates that the 
veteran sustained trauma to the right eye in service, 
resulting in right eye optic atrophy.
.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
his right eye optic atrophy was incurred in active military 
service.  38 U.S.C.A. §§  1110, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board concludes that a remand to the RO for additional 
action under the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) is unwarranted as VA 
has already met its obligations to the veteran under that 
statute and the implementing regulatory changes (66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  All relevant facts have been 
adequately developed by the RO; given the facts of this case, 
there is no reasonable possibility that any further 
assistance to the veteran would aid in substantiating his 
claim.  The record reveals attempts to obtain service medical 
records, and the RO obtained VA medical records from 1997 
until 2001.  He was afforded a local hearing and advised of 
all applicable law and regulations and of the type of 
evidence necessary to substantiate his claim.  The RO 
arranged for a comprehensive examination, and it prepared a 
statement of the case and supplemental statement of the case.  
In view of the foregoing, the Board finds that VA has fully 
satisfied its duty to the veteran under VCAA.  As the RO 
fulfilled the duty to assist, and because the change in law 
has no material effect on adjudication of his claim, the 
Board finds that it can consider the merits of this appeal 
without prejudice to him.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

The Board notes that most of the veteran's service medical 
records are not on file and were apparently destroyed in a 
fire at the National Personnel Records Center (NPRC) in St. 
Louis, Missouri, in 1973.  The Court has held that in cases 
where records once in the hands of the government are lost, 
the Board has a heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis has been undertaken with this 
heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

Service records indicate that the veteran was discharged in 
November 1944 because he was below the minimum physical 
standards for induction.

No service medical records survived the 1973 fire at the 
NPRC.  However, information from hospital admission cards 
created by the Office of the Surgeon General, Department of 
the Army indicated that the veteran was hospitalized in 
September 1944 at Camp Blanding, Florida.

In March 1999, he filed a claim of service connection for the 
loss of use of his right eye.  He indicated that he was 
discharged from the service due to the right eye disability, 
and he stated that he did not receive any treatment outside 
the military because he was told that no treatment was 
available.

In July 1999, he veteran stated that, during basic training 
at Camp Blanding he was hit in the right eye with the butt of 
a rifle by another trainee whom he recalled as a "Private 
Shoemaker."  He stated that a bone in the eye area was 
broken following the accident and indicated that he was 
hospitalized following the injury.

On July 1999 fee-basis examination, the physician indicated 
that the veteran's right eye was remarkable for blunt trauma 
with the butt of a gun in 1944.  The veteran reported that he 
lost vision in the right eye since that time.  On objective 
examination, best-corrected vision in the right eye was 
20/400.  Best-corrected vision in the left eye was 20/50.  He 
was unable to do the Amsler grid examination with respect to 
the right eye; the left eye was within normal limits.  
Confrontational fields were normal in the left eye.  External 
examination showed blepharochalasis, bilaterally.  The pupils 
were cyclopleged at the time of the examination.  The slit 
lamp examination was remarkable for blepharitis and 
moderately dense cataracts in both eyes.  The vitreoretinal 
examination of the right eye showed a pale optic nerve.  The 
blood vessels showed moderately severe arteriosclerotic 
changes.  The macula showed granularity.  The peripheral 
retina was attached 360 degrees.  The diagnoses were optic 
atrophy of the right eye, bilateral cataracts, and bilateral 
intraocular pressure.  

A July 1999 VA progress note indicated that the veteran 
sought assistance in completing forms in connection with his 
claim because the writing was too small.  The progress note 
stated, "visually impaired veteran requiring assistance with 
reading and filling out forms."  

In June 2001, he testified at a local hearing at the RO that, 
during basic training, they were instructed to fall, and that 
he fell behind a fellow soldier named "Shoemaker."  As he 
was rising, he was hit in the right eye by the butt of 
Private Shoemaker's rifle.  Following that accident, a patch 
was placed over his right eye.  He testified that he was 
discharged shortly thereafter.  He did not receive a 
diagnosis prior to discharge.  However, he stated that he 
consulted a physician soon after discharge who stated that 
his optic nerve was broken and that it could not be repaired.  
He was prescribed glasses with a lens similar to that of a 
magnifying glass for his right eye.  He stated that he did 
not seek further treatment apart from the periodic purchase 
of new glasses because his disability was not treatable.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (2001).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2001).  It is the Secretary's burden to 
rebut the presumption of in-service aggravation.  See Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b) (2001); Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995).  Temporary or intermittent flare-ups of 
a preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  See 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

A claim of service connection for a disability must be 
accompanied by medical evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C.A. § 1110 requires current symptomatology at the 
time the claim is filed in order for a veteran to be entitled 
to compensation); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of 
a present disability for VA compensation purposes).  See also 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (there is no 
basis for a grant of service connection for a disability 
absent medical evidence that the veteran presently has a 
chronic disability which had its onset or is otherwise 
related to service).  See also Hickson v. West, 12 Vet. App. 
247 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107 (West 
Supp. 2001).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2001).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App.49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

According to the July 1999 fee-basis examination, the veteran 
is suffering from optic atrophy in the right eye.  Thus, he 
has current right eye disability, one of the factors that 
must be present in order for service connection to be 
granted.  See, e.g., Hickson, supra.  However, for service 
connection to be granted, his current disability must be 
linked to service.  38 C.F.R. § 3.303.  

Service medical records are unavailable due to the 1973 fire 
at the NPRC.  The only available medical information related 
to service is that of the Department of the Army's Office of 
the Surgeon General, which verified that the veteran was 
hospitalized in September 1944.  Other service records 
indicate that he was discharged because he did not meet the 
minimum physical standards for induction.  His hearing 
testimony and the record in general indicate that he 
sustained trauma to the right eye from the butt of a fellow 
soldier's rifle during an in-service training incident.  

His recitation of the details regarding his right eye injury 
have been consistent throughout the claims file.  
Furthermore, the fee-basis examiner appears to have found the 
veteran's story credible, as he stated that the veteran's 
right eye was remarkable for blunt trauma with the butt of a 
gun.  The consistency of his story coupled with the fact that 
the veterans' benefits system is pro claimant, see, e.g., 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) and that he is 
entitled to the benefit of the doubt, see, e.g., 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert, supra, leads the Board to 
conclude that his account in this instance very credible.  In 
addition, there is no indication in the record that he 
suffered any right eye injury following service.  Moreover, 
as the veteran has consistently discussed his claim of 
service-related eye disability in the context of the right 
eye trauma he sustained in 1944, the Board believes it 
reasonable to find that any bilateral eye disability now 
present is the part of the degenerative aspects of advancing 
age, and is unrelated to the traumatic right eye optic 
atrophy.  Thus, the Board finds that the current eye 
disability, which is specific to the veteran's right eye, is 
a product of the unilateral, right eye injury incurred during 
service.  38 C.F.R. § 3.303.  

In any event, because government records pertinent to this 
matter have been lost, the Board has a heightened duty in 
considerations regarding the benefit-of-the-doubt rule.  
O'Hare, 1 Vet. App. at 367.  Because the veteran's statements 
have been consistent and are deemed to be credible, and there 
is no evidence to the contrary, he should be afforded the 
benefit of the doubt.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for a right eye optic atrophy is granted.



		
	J.F. Gough
	Member, Board of Veterans' Appeals


 

